Case: 12-3199    Document: 10    Page: 1    Filed: 11/08/2012




          NOTE: This order is nonprecedential.

  muiteb ~tate~ ([ourt of §ppeaI~
      for tbe jfeberaI ([irwit

                MICHAELA. HONEA,
                    Petitioner,

                            v.
      MERIT SYSTEMS PROTECTION BOARD,
                 Respondent,
                          AND
    DEPARTMENT OF HOMELAND SECURITY,
                Intervenor.


                       2012-3199


   Petition for review of the Merit Systems Protection
Board in case no. DE315H110178-I-1.


                     ON MOTION


                       ORDER
    The Department of Homeland Security (DHS) moves
without opposition to reform the caption to name the Merit
Systems Protection Board (Board) as respondent and DHS
as intervenor.
Case: 12-3199        Document: 10   Page: 2   Filed: 11/08/2012




MICHAEL HONEA V. MSPB                                      2


    Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision concerns
the procedure or jurisdiction of the Board. The employing
agency is designated as the respondent when the Board
reaches the merits of the underlying case. Here, the Board
dismissed this appeal for lack of jurisdiction. Thus, the
Board is the proper respondent in this petition for review.
      Accordingly,
      IT Is ORDERED THAT:

    The motion is granted. The revised official caption is
reflected above. The response briefs of the Board and
DHS are due within 21 days of the date of filing of this
order.

                                     FOR THE COURT


                                      /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk
s21